       Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 1 of 57 PageID #: 40774



                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

             CIRBA INC. (d/b/a DENSIFY)
                                                                 REDACTED - PUBLIC VERSION
             and CIRBA IP, INC.,
                                                                 (Filed March 3, 2020)
                                  Plaintiffs/Counter-
                                  Defendants,                    C.A. No. 19-742-LPS

                    v.

             VMWARE, INC.,

                                  Defendant/Counter-Plaintiff.

             LETTER TO THE HONORABLE LEONARD P. STARK FROM ANNE SHEA GAZA
                        REGARDING VMWARE’S REQUEST FOR RELIEF
                            IN ADVANCE OF POST-TRIAL BRIEFING

             Dated: February 25, 2020                   YOUNG CONAWAY STARGATT &
                                                        TAYLOR, LLP
             Of Counsel:
             Arturo J. González                         Anne Shea Gaza (No. 4093)
             Michael A. Jacobs                          Robert M. Vrana (No. 5666)
             Richard S. J. Hung                         Samantha G. Wilson (No. 5816)
             MORRISON & FOERSTER LLP                    Rodney Square
             425 Market Street                          1000 North King Street
             San Francisco, CA 94105                    Wilmington, DE 19801
             (415) 268-7000                             (302) 571-6600
             agonzalez@mofo.com                         agaza@ycst.com
             mjacobs@mofo.com                           rvrana@ycst.com
             rhung@mofo.com                             swilson@ycst.com

             Bita Rahebi                                Attorneys for VMware, Inc.
             MORRISON & FOERSTER LLP
             707 Wilshire Boulevard
             Los Angeles, CA 90017
             (213) 892-5200
             brahebi@mofo.com

             Scott F. Llewellyn
             MORRISON & FOERSTER LLP
             4200 Republic Plaza
             370 Seventeenth Street
             Denver, CO 80202-5638


25241445.1
       Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 2 of 57 PageID #: 40775



             (303) 592-2204
             sllewellyn@mofo.com




25241445.1
                                              2
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 3 of 57 PageID #: 40776
                                                                                          WILMINGTON
                                                                                         RODNEY SQUARE

                                                                                           NEW YORK
                                                                                   ROCKEFELLER CENTER

                                                                                           Anne Shea Gaza
                                                                                             P 302.571.6727
                                                                                            agaza@ycst.com


                                         February 25, 2020


 VIA CM/ECF & HAND DELIVERY



 The Honorable Leonard P. Stark
 United States District Court
  for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

               Re:     Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc., C.A. No. 19-742-LPS

Dear Chief Judge Stark:

        VMware requests the Court’s assistance in determining the veracity of statements made
during Cirba’s rebuttal closing argument. Because resolution of this issue may substantively
impact VMware’s post-trial brief, VMware immediately reviewed the record and endeavored to
resolve this issue cooperatively with Cirba. After several letter exchanges that culminated in a
meet-and-confer on February 20, it is evident this issue will not be resolved without Court
intervention. More specifically, Cirba has refused to identify anything other than vague
references to its                                          when asked what information supports
its bare assertion that Cirba investigated VMware’s purported patent infringement over a nine-
year period. In order to put the parties on even ground going into post-trial briefing, VMware
asks that the Court require Cirba to identify the entries in its privilege log and/or documents in its
production supporting the statement in question, and to do so in advance of the deadline for
opening post-trial briefs (March 9, 2020).

        By way of background, VMware’s closing argument included the fact that Cirba never
informed VMware of any alleged infringement, and did not discuss any allegations of
infringement by VMware within Cirba, for many years—a theme that was at the heart of
VMware’s defense. (E.g., Ex. A (Jan. 23, 2020 Trial Tr.) at 1809:5-12, 1818:25-1824:3.) In
particular, VMware ended its closing argument by asking the jury to consider “why [Cirba]
waited nine years to sue” VMware. (Id. at 1872:11-12). Cirba rebutted VMware’s argument by
stating that there were privileged communications regarding investigation of VMware’s alleged
infringement during the nine-year period, and that VMware knew it. Specifically, Cirba stated:



                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 4 of 57 PageID #: 40777

Young Conaway Stargatt & Taylor, LLP
The Honorable Leonard P. Stark
February 25, 2020
Page 2

        That there is no evidence of an investigation -- not that it matters, I’m going to talk about
        this, this nine years business -- but there is no investigation. They [i.e., VMware] knew
        darn well why there’s no documents of an investigation. Because it is with lawyers and
        it is privileged. That is why there are no documents.

(Id. at 1879:21-1880:1 (emphases added).1)

        Because Cirba’s privilege log is extensive (over 6,000 entries) (Ex. B), VMware did not
know at the time of trial (and does not know for certain now) whether the statement by Cirba’s
counsel was accurate. Thus, VMware has repeatedly asked Cirba to identify the entries in its
6,000+ entry privilege log that confirm the alleged nine-year investigation. (See Ex. B; Ex. C
(Feb. 3 Ltr. from A. González to C. Reichman); and Ex. D (Feb. 6 Ltr. from A. González to C.
Reichman).)

         Despite VMware’s repeated requests, Cirba refused to identify when the relevant
privileged communications occurred, let alone identify any specific privilege log entries that
correspond to the purported privileged communications. (See Ex. E (Feb. 5 Ltr. from C.
Reichman to A. González; Ex. F (Feb. 13 Ltr from G. Toman to A. González).) Cirba claimed
that it had no obligation to “continue to expend resources in disputes about privilege logs.” (Ex.
E.) Instead, Cirba asserted that there were privileged communications about “Densify’s
                            in relation to investigation of patent infringement and assertion,”
without specifying when these communications may have occurred. (Id. (referring to
“communication between Densify and its attorneys”                                    “at other
times”); see also Ex. F at 1 (“Densify followed up on [                               ], including
privileged communications”).) During the February 20 meet and confer, Cirba again referred to
the purported                 and refused to identify any relevant privilege log entries, maintaining
that it had no obligation to do so.

         Cirba’s assertion that the purported             was done to investigate VMware’s
potential infringement is contrary to the record. Cirba’s Chief Executive Officer Mr. Smith
testified before trial that

                                (Ex. H (Smith Dep. Tr.) at 282:5-20, 284:19-285:1, 285:6-9.)

       Although Cirba’s privilege log appears to include
              , these entries do not support Cirba’s bare assertion that Cirba investigated
VMware’s purported patent infringement prior to 2018, as confirmed by Mr. Smith’s testimony.
(Id.) VMware has been unable to identify any entries in Cirba’s privilege log or documents


1
  Cirba made additional misstatements during its rebuttal closing argument. It stated that it did
not know about Dr. Nieh’s testing of the accused products until trial. (Ex. A at 1877:24-1878:2
(“running a test where we find out about the test for the first time in trial and are told, that is it,
you lose, when we never heard about before”).) To the contrary, Dr. Nieh timely disclosed the
testing in his opening expert report. VMware also raised this concern in correspondence with
Cirba and received no response. (Ex. G (Jan. 26 Ltr. from M. Jacobs to C. Reichman) at 2.)
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 5 of 57 PageID #: 40778

Young Conaway Stargatt & Taylor, LLP
The Honorable Leonard P. Stark
February 25, 2020
Page 3

produced by Cirba that would support Cirba’s assertion that there were privileged
communications regarding any investigation of VMware’s alleged infringement during the nine-
year period.

        The way Cirba responded to VMware’s inquiries suggests that there were no privileged
communications regarding any investigation of VMware’s alleged infringement during the nine-
year period. If those communications exist, they should have been included in the privilege log
and identified by Cirba, as VMware repeatedly asked Cirba during discovery to identify
documents and information relating to its investigation of VMware’s purported infringement.
(See, e.g., Ex. I (RFP No. 4 (“Documents relating to any analysis of VMware Accused
Products”), RFP No. 42 (“Documents regarding Your first awareness of VMware’s alleged
infringement”)); Ex. J (ROG No. 2 (“Identify and Describe Your first awareness that the
VMware Accused Products allegedly Infringe the Cirba Asserted Patents”)); see also Ex. I (RFP
Nos. 44, 47, 184); Ex. J (ROG Nos. 21, 24).)

        Instead of meaningfully addressing VMware’s concerns, Cirba pivoted to alleged
“misrepresentations” made by VMware during trial. (See Ex. F at 1; Ex. K (subsequent e-mail
chain).) VMware strongly disputes these accusations, and repeatedly asked Cirba to identify its
basis. Save for identifying an exemplary transcript cite during the meet and confer (and
indicating that there were others), Cirba refused.

        At this juncture, all VMware asks is that Cirba identify the entries in its privilege log
and/or documents in its production supporting its assertion in rebuttal closing argument that there
were privileged communications during the nine years that preceded the filing of this lawsuit. If,
as VMware suspects, there is no defensible support for the assertions, it is a significant issue that
will need to be raised in the post-trial motions. See, e.g., Republic of Philippines v.
Westinghouse Elec. Corp., 43 F.3d 65, 73 & n.10 (3d Cir. 1994) (recognizing courts’ inherent
authority to, inter alia, impose sanctions for abuse of the judicial process and vacate a judgment
upon proof of fraud perpetrated on the court) (discussing Chambers v. NASCO, Inc., 501 U.S. 32,
43-46 (1991)). Since only Cirba can provide the information through which VMware (and the
Court) can fully evaluate this issue, VMware requests that the Court grant the above relief so that
VMware has the information in advance of the March 9 deadline for opening post-trial briefs.

       Should Your Honor have any questions or concerns regarding the foregoing or the
enclosures, counsel are available at the Court’s convenience.

                                                      Respectfully,

                                                      /s/ Anne Shea Gaza

                                                      Anne Shea Gaza (No. 4093)

Enclosures (Exs. A – K)

cc: All Counsel of Record (CM/ECF and E-mail)
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 6 of 57 PageID #: 40779




                       EXHIBIT A
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 7 of 57 PageID #: 40780
                                                                           1718


    1                         IN THE UNITED STATES DISTRICT COURT

    2                         IN AND FOR THE DISTRICT OF DELAWARE

    3                                          - - -

    4     CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
    5                                                  :
                         Plaintiffs,                   :
    6     v                                            :
                                                       :
    7     VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
    8                    Defendant.
                                               - - -
    9
                                      Wilmington, Delaware
   10                             Thursday, January 23, 2020
                                     Jury Trial - Volume H
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                              and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                         and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ., and
   22                         KHUE V. HOANG, ESQ.
                              (Washington, District of Columbia)
   23
                              and
   24

   25                                           Brian P. Gaffigan
                                                Official Court Reporter
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 8 of 57 PageID #: 40781
                                                                           1809


    1                    No.

    2                    Well, when did first hear that they thought we

    3     were infringing?

    4                    When we got the lawsuit.

    5                    And, I have been wondering since this lawsuit

    6     was filed, April 29th of last year, I have been wondering,

    7     how are they going to explain to these jurors why they sat

    8     around for nine years and said nothing?

    9                    I was wondering.    I couldn't wait to hear what

   10     they were going to say.

   11                    You remember what they said?      In their opening

   12     statement?

   13                    Over and over and over again, they were scared.

   14                    Now, I'm going to talk about this scared thing.

   15     It's so important to the case.

   16                    But first, I just want to refresh your

   17     recollection of some key dates.

   18                    First of all, the thing we supposedly did wrong

   19     was in 2010.    Do you see that?

   20                    VM-Host affinity rules.     That is what we did

   21     that they claim was bad.      That they claim infringes their

   22     patent.    We did it in 2010.

   23                    Well, they filed their application three years

   24     before in 2007.      So one would think that if we did something

   25     in 2010 that was in violation of their application for a
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 9 of 57 PageID #: 40782
                                                                           1818


    1     understand they knew in 2010 exactly what we had done.            So I

    2     don't want anybody to think, well, gee, maybe they didn't

    3     know.   Oh, they absolutely knew.       And yet their CEO said

    4     nothing to his board.

    5                   How do you explain that?       Their most valuable

    6     asset, their IP, we're now stepping on it and they don't say

    7     anything to their board?      Because they're scared?       How do

    8     you explain that?

    9                   They say nothing to their investors.         I'm going

   10     to talk about them in a minute.        These are people who

   11     invested tens of millions of dollars, big companies, and

   12     they say nothing to them.

   13                   Why not?    Why not?

   14                   They say nothing to us.      They say nothing to

   15     VMware.

   16                   They say nothing to the analysts.        They

   17     frequently are talking to analysts in the industry.           You

   18     know this.    In every industry there are analysts, and

   19     they're frequently talking to them.

   20                   And, you heard Chris Wolf who was an analyst and

   21     came to work for us, he's talked to them all the time.            They

   22     had dinner together, they were on a panel together.           Never

   23     said a word to him about infringement or we're doing

   24     something wrong.

   25                   Nothing.    Why not?    What is the explanation for
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 10 of 57 PageID #: 40783
                                                                           1819


     1    being silent for nine years?

     2                   It wasn't because they didn't know.

     3                   Their own CEO says, yep, every time we updated

     4    the product, you would look at the updates?

     5                   Yes.

     6                   You would understand them?

     7                   Of course, their product works with ours.         They

     8    have to understand it.

     9                   Okay.   He knows about it.

   10                    Mr. Somani, the president, admitted that they

   11     evaluate our products.       They have a whole team that does

   12     that.

   13                    It's so important for you to get this right out

   14     of the gate.     They've got a whole team of people whose job

   15     it is to evaluate new products.        They clearly knew and they

   16     haven't suggested otherwise.

   17                    And, Mr. Somani confirmed that it was in 2010,

   18     that is what he is telling you anyway under oath, that it

   19     was in 2010 that Mr. Hillier, the inventor, says to him,

   20     VMware is doing the heart of what we do.          The heart of what

   21     we do.

   22                    So in 2010 they know, according to them, that

   23     we're doing the heart of what they do.

   24                    What would you expect Hillier to say at that

   25     time?
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 11 of 57 PageID #: 40784
                                                                           1820


     1                   He had a patent application on file that covered

     2    the heart.

     3                   We better talk to a lawyer, or we should talk to

     4    our friends at VMware, our partners and let them know.            Hey,

     5    guys, it's kind of cool what you did, but just so you know,

     6    we have this patent application.

     7                   I'm not saying you have to go ballistic, but you

     8    have to do something.       You have to say something.      You

     9    report to your board.       You know, VMware just started doing

   10     something that we think might infringe our patent.

   11                    You report to your investors.       You let people

   12     know what is going on.

   13                    But nothing.    Why didn't they say anything?

   14                    I've just got to keep coming back to this.            This

   15     is not two little kids in the playground.

   16                    Why didn't they say anything for nine years when

   17     we supposedly have cost them $200 million in harm?            Why?

   18                    I'm going to give you their version and our

   19     version.

   20                    And, by the way, I completely agree with my

   21     colleague -- who I respect a great deal, he is a great

   22     lawyer.    I completely agree with him.       Common sense.     Common

   23     sense.    Common sense.     That is all I want, common sense.

   24     That's all I need.

   25                    There's two alternatives, and you've got to pick
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 12 of 57 PageID #: 40785
                                                                           1821


     1    which one is true.

     2                   Why did they say nothing for nine years?

     3                   Well, here is their answer.       Because they were

     4    scared.    That is their answer.

     5                   Or maybe it's because they knew we didn't

     6    infringe.

     7                   This is their opening statement.        This is when

     8    I realized for the first time, wow, they're really going

     9    for this scared thing.       I don't know if that is going to

   10     fly.

   11                    We were scared.     Really?

   12                    These are all statements made in their opening

   13     statement.

   14                    They were scared.

   15                    They were scared about getting crushed.

   16                    They were afraid.

   17                    The fear is palpable.

   18                    They are scared to death.

   19                    They had good reason to be scared.        Their whole

   20     argument, their whole explanation for why they said nothing,

   21     is that they were scared.

   22                    Honestly.    Does anyone really believe that?

   23                    The first time, according to Mr. Somani, that

   24     Mr. Hillier ever said a word -- remember Mr. Hillier is the

   25     inventor of both of the patents in trial.          If anybody is
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 13 of 57 PageID #: 40786
                                                                           1822


     1    going to know that, hey, they're stepping on my toes, it's

     2    the inventor; right?      He invented the thing.       He knows what

     3    we're doing.

     4                   The first time, according to Somani, he says

     5    anything is August of 2018.

     6                   Why would he -- why would he be silent for eight

     7    years with his own co-founder?        These two guys founded the

     8    company together.

     9                   Even if somebody thinks maybe they were scared

   10     of VMware, and I want to say no way were they scared of

   11     VMware, why won't they tell each other?

   12                    Now, I found this testimony interesting.         We

   13     asked Hillier.

   14                    In 2010 he knew exactly what we were doing, so

   15     what was the reaction?

   16                    Now, what he should have said is, I was really

   17     concerned that they were infringing.         You know, I had just

   18     filed a patent application right on point, and I became

   19     really concerned about that.

   20                    That is what I thought he was going to say.

   21                    No.   Instead he says:     "We found it

   22     interesting."

   23                    If you have a patent application on an idea that

   24     you came up with, and if two or three years later I start

   25     doing your idea, you are not going to find it interesting.
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 14 of 57 PageID #: 40787
                                                                           1823


     1    Your reaction is going to be a whole lot stronger than that.

     2                   What he didn't say is, boy, I saw what they were

     3    doing and I thought -- I was concerned that that is what my

     4    patent is all about.      He didn't say that.

     5                   He just found it interesting, as a competitor.

     6                   This thing about being scared, why are there no,

     7    and I mean no, internal communications about infringement?

     8                   Answer that one.

     9                   If, in fact, it is true that we are doing

   10     something that infringes in 2010, wouldn't they at least

   11     communicate about it internally?

   12                    Wouldn't you expect that Hillier would be

   13     writing e-mails to his president and to the other people

   14     and saying, hey, guys, I'm concerned.         VMware is doing

   15     something, it's exactly what I put in my patent application.

   16                    This thing, each-to-each, they're doing it.

   17                    Or the VM-Host affinity rules, they're doing it.

   18                    Nothing.   Nothing, not a word.      Even internal.

   19                    Why not?   Why not?

   20                    There is only one explanation.       Because Mr.

   21     Hillier understood our products are different.           "Different"

   22     meaning we don't do what he put into his patent application.

   23     We don't do that.

   24                    Hillier knew it.     That explains everything.

   25     That explains why he didn't say anything to the board or to
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 15 of 57 PageID #: 40788
                                                                           1824


     1    investors or to his co-founder.

     2                   There was nothing to it.        This lawsuit is a

     3    fabrication.

     4                   And the people behind it are wealthy, wealthy

     5    investors who are unhappy that they haven't gotten a return.

     6                   I'm going to show you what I mean by that.

     7                   They get written updates to their investors.          Of

     8    course they do.

     9                   People put tens of millions of dollars in.          They

   10     want to know how the company is doing.          They give them

   11     written updates.

   12                    Have you seen any piece of paper, anything

   13     showing that they ever said to their investors that they

   14     even think we're infringing?        Nothing.

   15                    Written reports to the board, every quarter, of

   16     course.

   17                    In fact, I'm surprised it's not monthly.          Fine.

   18     Let's just say it's every quarter.

   19                    Have you seen a single piece of paper, anything

   20     that they ever gave their board that says we're infringing?

   21                    Nothing.   Not even in 2018.      You don't have

   22     anything.

   23                    Did anybody at Cirba say, you know what, we've

   24     got an interesting patent to assert here?          Do you recall

   25     anybody saying that?
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 16 of 57 PageID #: 40789
                                                                           1872


     1    infringement.     There are no damages if there is no

     2    infringement.

     3                   I want to emphasize here.      Why did I pick this?

     4    Of all the exhibits?

     5                   It tells you about the culture of their company.

     6                   By the way, when you see this exhibit, 4013,

     7    look at the second page.       Look at what they wrote about the

     8    shark.

     9                   They're very aggressive competitors that devour

   10     the competition.      They are not afraid.      And they have not

   11     given you any explanation why they waited nine years to

   12     sue.

   13                    The only explanation that makes any sense is

   14     that Mr. Hillier understood from the beginning that whatever

   15     we were doing, it did not infringe his patent or his patent

   16     application.     He would have said something.       He would have

   17     said something.

   18                    You have been very attentive.       Thank you.

   19                    THE COURT:    Thank you very much.

   20                    Mr. Reichman.

   21                    MR. REICHMAN:    I didn't know if we were going to

   22     take a break.

   23                    THE COURT:    Would you like a break?

   24                    MR. REICHMAN:    I think it makes sense rather

   25     than hold them for another half hour while I talk.
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 17 of 57 PageID #: 40790
                                                                           1877


     1                   MR. REICHMAN:    Thank you, Judge.

     2                   I think that closing argument made my point

     3    about why Densify did not want to sue VMware.           That's why.

     4                   Sitting in a courtroom and having one of the

     5    biggest, most powerful corporations in the world trying to

     6    crush the life out of you in that manner is precisely why

     7    they didn't do it.

     8                   And they didn't do it out of some subjective

     9    fear.    They did it out of rational self-preservation.

   10     Because it's a irrational to sue VMware unless your back is

   11     against a wall.

   12                    You know, the arguments are supposed to be about

   13     the evidence, and I thought it was interesting, I kind of

   14     laughed a little bit, when I heard, I wrote it down, at an

   15     hour and 20 minutes, now the law.

   16                    The law is what we are supposed to be talking

   17     about, not smoke and mirrors and arguments that don't matter

   18     and are meant to attack or belittle or demean.

   19                    Cartoons with red Xs are not evidence.

   20                    Even the machine with the blinking lights is not

   21     evidence.

   22                    You don't know what's inside those machines, if

   23     there is anything inside of them.

   24                    And, running a test where we find out about the

   25     test for the first time in trial and are told, that is it,
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 18 of 57 PageID #: 40791
                                                                           1878


     1    you lose, when we never heard about before, just ask

     2    yourself:    What does that even mean?

     3                   On the dashboard, the things didn't move?         They

     4    actually did move.      He only said it to move by ten percent,

     5    and if you look at it, they actually did move.           And,

     6                   You know, there is something that I've heard of

     7    in my environmental area called a made-to-order test, MTO.

     8    You get what you are looking for, right, when you are

     9    testing something.

   10                    If he is looking at the source code with you,

   11     Professor Nieh, and he says, oh, it is not in this line,

   12     well, if you are looking on the wrong line, then, no, it is

   13     not.    And as Professor Madisetti said or showed, just look

   14     two lines above.

   15                    You know, the example, I can use the analogy of

   16     Uncle Bob and borrow it.

   17                    If Uncle Bob is just in the room or the usher

   18     is just in the room looking at the different people, he

   19     might not see all the different spaces at the tables being

   20     counted.    But if you step outside the room and see the usher

   21     standing outside the room, he did look at all the seats

   22     being counted.     It's just a question of where he puts his

   23     stuff in the source code.

   24                    I just say that because to put this much

   25     reliance on a test that you all have no way of validating,
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 19 of 57 PageID #: 40792
                                                                           1879


     1    no way of looking at, no way of knowing anything about it,

     2    when all these documents say -- the ones from the e-mail

     3    time machine say something completely different, defies

     4    common sense.

     5                   I mean, let's look at the smoke and mirrors as

     6    opposed to the evidence just for a moment.

     7                   Hillier's article was public.

     8                   Why does that matter?      It's a matter of his

     9    article is public.      You don't hear any instructions about

   10     the publicness, if that is a word, of his article mattering

   11     one iota in this case, and it doesn't.

   12                    The point about stealing technology when it

   13     comes to a case like this is not about going and getting

   14     the source code.      That is more smoke and mirrors.       It is

   15     the idea of doing the VM-Host placement, the host-based

   16     placement with these multiple constraints and knowing that

   17     they've got patent rights.

   18                    It's not about the code, it is not about

   19     Hillier's article being public or private or whatever.

   20     That's smoke and mirrors.

   21                    That there is no evidence of an investigation --

   22     not that it matters, I'm going to talk about this, this nine

   23     years business -- but there is no investigation.           They knew

   24     darn well why there's no documents of an investigation.

   25     Because it is with lawyers and it is privileged.           That is
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 20 of 57 PageID #: 40793
                                                                           1880


     1    why there are no documents.        They are pointing to it as if

     2    it means something is really something.

     3                   That there are investors in this company?         I'm

     4    proud of them for it.       I don't see why that somebody wants

     5    to invest in your company and believes in your product is

     6    somehow a negative thing, to be yelling about venture

     7    capitalists when you are one of the biggest corporations in

     8    the world.     I don't even understand.

     9                   In fact, the way it is relevant in this case is

   10     around nonobviousness.       That, who would invest in a company

   11     where the idea was obvious?        Who would buy products if it

   12     was obvious?     Who would want to purchase the company if it

   13     was obvious?

   14                    It is what they call a secondary indicia of

   15     nonobviousness.     There is nothing wrong with having

   16     investors.     It just proves that they were on to something

   17     and they could get some people to put in some money.

   18                    Trying to dirty my client's reputation by

   19     putting up some e-mails with some bad words in them as if

   20     that matters?     That they're venting?      I mean, who among us

   21     could stand to have every e-mail dissected?          Maybe you say

   22     something imprudent one day.

   23                    I'm not fussing at them because they say the

   24     word "kill" or they might say a four-letter word.           I

   25     don't -- I'm not proud of it.        I don't care about that.
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 21 of 57 PageID #: 40794




                        EXHIBIT B

             Redacted In Its Entirety
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 22 of 57 PageID #: 40795




                        EXHIBIT C
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 23 of 57 PageID #: 40796
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 24 of 57 PageID #: 40797
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 25 of 57 PageID #: 40798




                        EXHIBIT D
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 26 of 57 PageID #: 40799
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 27 of 57 PageID #: 40800
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 28 of 57 PageID #: 40801




                        EXHIBIT E
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 29 of 57 PageID #: 40802




  Courtland L. Reichman                                                       100 Marine Parkway
  Direct Dial: (650) 623-1402                                                 Suite 300
  creichman@reichmanjorgensen.com                                             Redwood Shores, CA 94065




                                            February 5, 2020


 By E-Mail

 Mr. Arturo Gonzalez
 Morrison & Foerster LLP
 425 Market Street
 San Francisco, CA 94105
 agonzalez@mofo.com

                 RE:      Densify v. VMware

 Dear Arturo:

         I write in response to your letter of February 3, 2020. I understand you were writing about
 entries on a privilege log provided in discovery related to Densify’s claims against VMware. My
 memory is that there was discussion at various points between our teams about Densify’s retention
 of a company called         in relation to investigation of patent infringement and assertion, and as
 part of that retention, and at other times, there was communication between Densify and its
 attorneys about these subjects. Non-privileged          documents were provided to VMware, some
 of which contained redactions for privilege. This issue also came up during your examination of
 Mr. Smith at trial, at which point you decided to not inquire further.

         With discovery closed, I am unaware of an obligation on Densify to continue to expend
 resources in disputes about privilege logs. If there is a procedural requirement or obligation, please
 let me know and we will consider it.



                                                Sincerely,



                                                Courtland L. Reichman


 Cc:     Ms. Christine Lehman
         Mr. Kenneth Dorsney
         Mr. Gary Toman
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 30 of 57 PageID #: 40803




                        EXHIBIT F
    Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 31 of 57 PageID #: 40804
                                                    3344 Peachtree Road, NE   404.876.2700 Office   www.WWHGD.com
                                                    Suite 2400                404.875.9433 Fax
                                                    Atlanta, GA 30326



Gary J. Toman
gtoman@wwhgd.com
Direct 404.832.8592




                                             February 13, 2020



      BY EMAIL

      Arturo J. Gonzalez
      Morrison & Foerster
      425 Market Street
      San Francisco, California 94105-2482


               Re:    Densify v. VMware, U.S. District Court, D. Del. No. 19-742-LPS

      Dear Arturo:

             This letter is in response to your letter of February 6, 2020. In your letter, you make the
      claim that Densify “may have made a material false statement to the jury during rebuttal
      argument.” That charge is baseless.

              Throughout its closing, VMware told the jury that it should conclude that VMware did
      not infringe because Densify said nothing to VMware about infringement for nine years. The
      jury considered that argument for what it was worth and was unpersuaded.

              VMware also made specific allegations that Densify never followed up on its 2015
      investigation about whether its patents were being infringed. This argument was materially
      false. As you are aware and as our letter of February 5 reflected, Densify followed up on its
      investigation, including privileged communications. Densify produced documents relating to the
                                     with privileged entries redacted. Indeed, even at trial Densify
      invoked the attorney client privilege during your examination of Gerry Smith relating to this
      investigation, and you decided not to pursue the issue further. Densify’s statements were
      accurate and were necessary to correct your misrepresentations to the jury.

              Further, in your February 6 letter, you suggest that Densify argued that it investigated
      VMware’s infringement throughout the nine year period preceding the lawsuit. I do not see that
      in the record.

             Finally, you make the assertion that Densify has waived the privilege. That is incorrect as
      well. Densify did not reveal the substance of any confidential privileged communication. In fact,
      you improperly argued that there was no follow up on the 2015 investigation despite knowing
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 32 of 57 PageID #: 40805



 February 13, 2020
 Page 2



 that there was follow up and that there was privileged follow up with lawyers. Correcting your
 misstatement without disclosing privileged information does not waive the privilege.

         If VMware has issues to raise in connection with the trial, the appropriate place to raise
 them would be in its post-trial motions. The discussion above by no means is all information
 refuting VMware’s allegations, but an extensive letter writing exchange on this subject is
 unproductive, other than to make clear that we disagree with VMware’s assertions.



                                              Sincerely yours,




                                              Gary J. Toman

 cc:      Courtland L. Reichman (by email)
          Christine E. Lehman (by email)
          Michael A. Jacobs (by email)
          Anne Shea Gaza (by email)
          Kenneth L. Dorsney (by email)
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 33 of 57 PageID #: 40806




                        EXHIBIT G
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 34 of 57 PageID #: 40807
                                                  425 MARKET STREET             MORRISON   FOERSTER LLP

                                                  SAN FRANCISCO                 BEIJING, BERLIN, BOSTON,
                                                                                BRUSSELS, DENVER, HONG KONG,
                                                  CALIFORNIA 94105-2482         LONDON, LOS ANGELES, NEW YORK,
                                                                                NORTHERN VIRGINIA, PALO ALTO,
                                                  TELEPHONE: 415.268.7000       SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                                SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                  FACSIMILE: 415.268.7522

                                                  WWW.MOFO.COM




                                                                               Writer’s Direct Contact
                                                                               +1 (415) 268.7455
                                                                               MJacobs@mofo.com



   January 26, 2020




   Via Email

   Courtland Reichman
   Reichman Jorgensen LLP
   100 Marine Parkway, Suite 300
   Redwood Shores, CA 94065
   creichman@reichmanjorgensen.com

   Re:      Cirba v. VMware, C.A No. 19-742-LPS (D. Del.)

   Dear Courtland:

   I am writing to address several statements you made at trial that I cannot find support for in
   our litigation record.

         1. Claim of Privileged Investigation. During your rebuttal closing argument to the jury,
            you stated (Jan. 23, 2020 Trial Tr. at 1879:21-1880:1):

                    That there is no evidence of an investigation -- not that it matters,
                    I’m going to talk about this, this nine years business -- but there
                    is no investigation. They knew darn well why there’s no
                    documents of an investigation. Because it is with lawyers and it
                    is privileged. That is why there are no documents.

            Cirba’s witnesses consistently testified, however, that Cirba did not start to
            investigate VMware’s potential infringement with                               . (Hillier
            Depo Tr. at 148:21-153:12 (Mr. Hillier testifying that
                                                                                            ;
            Jan. 15, 2020 Trial Tr. at 688:25-689:23 (Mr. Somani testifying that the board
            meeting in “late 2018” discussed alleged infringement by VMware and he had no


   sf-4174806
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 35 of 57 PageID #: 40808




   Courtland Reichman
   January 26, 2020
   Page Two


          recollection of any prior meetings discussing the alleged infringement); see also
          Jan. 17, 2020 Trial Tr. at 1075:19-21 (Mr. Smith testifying “there was no
          conversation that said, hey, let’s investigate this patent. Let’s read the specification
          and go to VMware. That wasn’t a concept that we even thought about in reality.”).)

          We also find no

                                                                                     .
          We know Cirba concluded that VMTurbo/Turbonomic infringes, as you stated at the
          PI hearing.)

          Your rebuttal assertion appears to contradict the record. If we are wrong, please point
          us to the relevant privilege log entries.

      2. Disclosure of Dr. Nieh’s Testing. You told the jury during your rebuttal closing
         argument that VMware had “run[] a test where [Cirba] f[ou]nd out about the test for
         the first time in trial.” (Jan. 23, 2020 Trial Tr. at 1877:24-25.)

          Our records show, however, that all of Dr. Nieh’s testing was disclosed before trial.
          He disclosed it in his non-infringement expert report. (See Dec. 20, 2019 Rebuttal
          Expert Report ¶¶ 193-200, Exhibit B.) He also discussed it in depth at his deposition,
          where he also disclosed additional testing that responded to Dr. Madisetti’s then
          recently disclosed opinions. (See Nieh Depo. Tr. at 228:7-11, 229:15-233:10,
          238:19-239:21, 323:5-332:11, 448:22-450:20, passim.) Dr. Madisetti discussed
          Dr. Nieh’s testing at his own deposition. (Madisetti Depo Tr. at 137:20-138:3
          (“Dr. Nieh can analyze, he’s put a test condition on the very code block, but he put
          the test condition after the statement which means that the test is not accurate.”)

          Please explain the basis for your statement.

      3. Use of Documents with Mr. Hillier. During a hearing at trial in which VMware
         objected to Cirba using documents with Mr. Prathuri about which he had no personal
         knowledge, you told Judge Stark that I had used an email with Mr. Hillier that he
         “was not on” (Jan. 16, 2020 Trial Tr. at 769:2-5):

                 I wrote it down at least one example I saw of a dozen or so with
                 Mr. Hillier, but PTX-2529 was a document he was not on, and
                 they cross-examined him on it just like a normal procedure.

          The face of that email, however, shows Mr. Hillier received it.



   sf-4174806
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 36 of 57 PageID #: 40809




   Courtland Reichman
   January 26, 2020
   Page Three


          Please explain what you had in mind in making that representation to the Court.


   Sincerely,




   Michael A. Jacobs




   sf-4174806
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 37 of 57 PageID #: 40810




                        EXHIBIT H

           Redacted In Its Entirety
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 38 of 57 PageID #: 40811




                         EXHIBIT I
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 39 of 57 PageID #: 40812



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                                                    C.A. No. 19-742-LPS
                Plaintiffs,

                v.

 VMWARE, INC.,

                Defendant.


 DEFENDANT VMWARE, INC.’S FIRST SET OF POST-PRELIMINARY INJUNCTION
              HEARING REQUESTS FOR PRODUCTION
                     TO PLAINTIFFS NOS. 1-110

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”),

 the District of Delaware Local Rules (“Local Rules”), and any applicable local procedures, laws,

 or Court orders, Defendant VMware, Inc. requests that Plaintiffs Cirba Inc. and Cirba IP, Inc.

 produce for inspection and copying the following documents and things (the “Requests”) and

 respond to the following Requests within fourteen (14) days of service at the offices of Morrison

 & Foerster LLP, 425 Market Street, San Francisco, CA, 94105.

                                           DEFINITIONS

        The following definitions apply to each instruction and Request below:

        1.      “Plaintiffs,” “You,” “Your,” and/or “Cirba” means Cirba Inc. and/or Cirba IP,

 Inc., including their predecessors, successors, predecessors-in-interest, successors-in-interest,

 subsidiaries, divisions, parents, and/or affiliates, past or present, any companies that have a

 controlling interest in Plaintiffs, and any current or former employee, officer, director, principal,

 agent, consultant, representative, or attorney thereof, or anyone acting on their behalf.

        2.      “Defendant” and/or “VMware” means VMware, Inc.




 pa-1906891
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 40 of 57 PageID #: 40813



 REQUEST FOR PRODUCTION NO. 2:

         Documents sufficient to identify all Cirba Patented Products by name or designation,

 which claims of the Cirba Asserted Patents You contend are practiced by each Cirba Patented

 Product, and the date(s) Cirba Patented Products were first available for purchase.

 REQUEST FOR PRODUCTION NO. 3:

         All Documents relating to Your bases for Your contention that the Cirba Patented

 Products practice the Cirba Asserted Patents.

 REQUEST FOR PRODUCTION NO. 4:

         All Documents relating to any analysis of VMware Accused Products, including but not

 limited to with respect to VMware’s alleged infringement of the Cirba Asserted Patents.

 REQUEST FOR PRODUCTION NO. 5:

         To the extent not already produced, all Documents and Communications relating to Your

 acquisition of, licensing of, download of, upgrade to, or use of any of VMware’s products and

 services (including DRS and vROps), including documents sufficient to show the dates of any

 such acquisition, licensing, download, or upgrade.

 REQUEST FOR PRODUCTION NO. 6:

         To the extent not already produced, all Documents concerning or reflecting

 communications between Cirba and Goldman Sachs regarding any potential sale of, investment

 in, acquisition of, joint venture in, or other partnership or interest in Cirba.

 REQUEST FOR PRODUCTION NO. 7:

         To the extent not already produced, all Documents regarding Your involvement in

 VMware’s Technology Alliance Partner (“TAP”) program or any other VMware partner

 program, and any Documents or information You received as part of the TAP program or any




                                                    6
 pa-1906891
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 41 of 57 PageID #: 40814



 REQUEST FOR PRODUCTION NO. 39:

        To the extent not already produced, all Documents reflecting complaints, critiques, or

 weaknesses of Cirba Patented Products, including any internal discussions or customer

 communications reflecting complaints, critiques or weaknesses.

 REQUEST FOR PRODUCTION NO. 35:

        To the extent not already produced, all Documents regarding comparisons between Cirba

 Patented Products and the Accused Products.

 REQUEST FOR PRODUCTION NO. 36:

        To the extent not already produced, all Documents regarding Your first awareness of

 VMware’s alleged infringement of the Cirba Asserted Patents.

 REQUEST FOR PRODUCTION NO. 42:

        To the extent not already produced, Documents sufficient to show any security interest or

 lien against the Cirba Asserted Patents.

 REQUEST FOR PRODUCTION NO. 43:

        To the extent not already produced, all Documents supporting or refuting VMware’s

 alleged infringement of each or any element of a Cirba Asserted Patent.

 REQUEST FOR PRODUCTION NO. 44:

        All Documents regarding any analysis or calculation of damages or other harms to You

 attributable to VMware’s alleged infringement of the Cirba Asserted Patents that You have made

 or caused to be made and/or that is otherwise in Your possession, custody, or control.

 REQUEST FOR PRODUCTION NO. 45:

        To the extent not already produced, Documents sufficient to show the pricing of each

 Cirba Patented Product for each year from 2013 to the present.




                                                13
 pa-1906891
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 42 of 57 PageID #: 40815



 REQUEST FOR PRODUCTION NO. 46:

         To the extent not already produced, Documents sufficient to show the alleged

 “commercial impact of VMware’s [alleged] infringement,” including how any impact became

 “apparent” to Plaintiffs in spring of this year.

 REQUEST FOR PRODUCTION NO. 47:

         To the extent not already produced, all Documents supporting or refuting the alleged

 price erosion caused by VMware’s alleged infringement of the Cirba Asserted Patents.

 REQUEST FOR PRODUCTION NO. 48:

         To the extent not already produced, all Documents supporting or refuting a causal nexus

 between VMware’s alleged infringement of the Cirba Asserted Patents and alleged harm to

 Plaintiffs.

 REQUEST FOR PRODUCTION NO. 49:

         To the extent not already produced, all Documents relating to the work underlying the

 Cirba Asserted Patents, whether or not such work was disclosed in the patent, including:

         (a) laboratory notebooks, reports, or other contemporaneous document by the inventors

 of the Cirba Asserted Patents;

         (b) invention disclosure records; and

         (c) laboratory notebooks, reports, or other contemporaneous documents generated after

 the priority dates of the Cirba Asserted Patents and prior to the issuances of the Cirba Asserted

 Patents that reflect continued work on the alleged inventions.

 REQUEST FOR PRODUCTION NO. 50:

         To the extent not already produced, all Documents concerning any assertions of

 invalidity or unenforceability, either oral or written, or any legal or administrative proceedings




                                                    14
 pa-1906891
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 43 of 57 PageID #: 40816



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                                                    C.A. No. 19-742-LPS
                Plaintiffs/Counter-Defendants,

                v.
                                                    HIGHLY CONFIDENTIAL –
 VMWARE, INC.,                                      ATTORNEYS’ EYES ONLY

                Defendant/Counter-Plaintiff.


  VMWARE, INC.’S THIRD SET OF POST-PRELIMINARY INJUNCTION HEARING
                      REQUESTS FOR PRODUCTION
           TO PLAINTIFFS/COUNTER-DEFENDANTS NOS. 169–191

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”),

 the District of Delaware Local Rules (“Local Rules”), and any applicable local procedures, laws,

 or Court orders, VMware, Inc. requests that Cirba, Inc. and Cirba IP, Inc. produce for inspection

 and copying the following documents and things (the “Requests”) and respond to the following

 Requests within fourteen (14) days of service at the offices of Morrison & Foerster LLP, 425

 Market Street, San Francisco, CA, 94105.

                                           DEFINITIONS

        The following definitions apply to each instruction and Request below:

        1.      “You,” “Your,” and/or “Cirba” means Cirba Inc. and/or Cirba IP, Inc., including

 their predecessors, successors, predecessors-in-interest, successors-in-interest, subsidiaries,

 divisions, parents, and/or affiliates, past or present, any companies that have a controlling

 interest in Plaintiffs, and any current or former employee, officer, director, principal, agent,

 consultant, representative, or attorney thereof, or anyone acting on their behalf.

        2.      “VMware” means VMware, Inc.
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 44 of 57 PageID #: 40817
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY



 was priced separately, the price of the feature(s), and any internal discussions of pricing the

 feature(s) separately and price range that was discussed.

 REQUEST FOR PRODUCTION NO. 178:

        All Documents analyzing, describing, discussing, or evaluating DRS 2006.

 REQUEST FOR PRODUCTION NO. 179:

        All Documents analyzing, describing, discussing, or evaluating DRS 2010.

 REQUEST FOR PRODUCTION NO. 180:

        All Documents analyzing, describing, discussing, or evaluating vCenter Operations 1.0.

 REQUEST FOR PRODUCTION NO. 181:

        All Documents analyzing, describing, discussing, or evaluating Cirba’s host-based

 placement technology and/or functionality.

 REQUEST FOR PRODUCTION NO. 182:

        All Documents and Things that mention or relate to a potential acquisition of, or

 investment in, Cirba, whether by VMware, Snow Software, or any other party.

 REQUEST FOR PRODUCTION NO. 183:

        All Documents and Things You shared with or received from Ben Fathi in connection

 with VMware’s potential acquisition of, or investment in, Cirba.

 REQUEST FOR PRODUCTION NO. 184:

        All Documents and Things You shared with or received from Ben Fathi relating to this

 Litigation, including any assessment or discussions of alleged infringement by VMware or

 potential claims Cirba might assert against VMware.




                                                  7
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 45 of 57 PageID #: 40818




                         EXHIBIT J
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 46 of 57 PageID #: 40819



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                                                    C.A. No. 19-742-LPS
                Plaintiffs,

                v.

 VMWARE, INC.,

                Defendant.


 DEFENDANT VMWARE, INC.’S FIRST SET OF POST-PRELIMINARY INJUNCTION
         HEARING INTERROGATORIES TO PLAINTIFFS NOS. 1-11

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“Federal Rules”),

 the District of Delaware Local Rules (“Local Rules”), and any applicable local procedures, laws,

 or Court orders, Defendant VMware, Inc. requests that Plaintiffs Cirba Inc. and Cirba IP, Inc.

 should fully answer and verify these Interrogatories in writing within fourteen (14) days.

                                           DEFINITIONS

        The following definitions apply to each instruction and Interrogatory below:

        1.      “Plaintiffs,” “You,” “Your,” and/or “Cirba” means Cirba Inc. and/or Cirba IP,

 Inc., including their predecessors, successors, predecessors-in-interest, successors-in-interest,

 subsidiaries, divisions, parents, and/or affiliates, past or present, any companies that have a

 controlling interest in Plaintiffs, and any current or former employee, officer, director, principal,

 agent, consultant, representative, or attorney thereof, or anyone acting on their behalf.

        2.      “Defendant” and/or “VMware” means VMware, Inc.

        3.      “’687 patent” means U.S. Patent No. 8,209,687 and its United States or foreign

 counterparts or equivalents.




 pa-1906893
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 47 of 57 PageID #: 40820



        1.      Plaintiffs have a continuing duty to supplement their responses promptly under

 Rule 26(e) of the Federal Rules.

        2.      If You object to any part of an Interrogatory, answer the unobjectionable parts and

 set forth the basis for Your objection to the remainder.

        3.      If You claim that any responsive information is privileged or otherwise protected

 from disclosure, state the privilege or protection claimed, the basis for Your claim, and the

 general subject matter of the information.

        4.      If You allege that any Interrogatory is vague or ambiguous, explain what is

 allegedly vague or ambiguous and state the interpretation that You are using when responding.

                                      INTERROGATORIES

 INTERROGATORY NO. 1:

        Identify and Describe all bases for Your allegation that VMware’s alleged unfair

 competition, deceptive trade practices, and trademark infringement was willful or deliberate,

 including, but not limited to, stating the date and manner in which You allege VMware was first

 notified or became aware that it was allegedly infringing each of the Asserted Marks, the

 allegedly infringing or unfair activity, and all facts upon which you base your contention that

 VMware’s alleged acts were “deliberate” or “willful.” Your answer should include an

 identification of all Documents and Communications related to Your answer (by Bates range)

 and the Persons most knowledgeable about Your answer.

 INTERROGATORY NO. 2:

        Identify and Describe Your first awareness that the VMware Accused Products allegedly

 infringe the Cirba Asserted Patents, including, without limitation: when and how you first

 became aware of the alleged infringement; the persons involved, including who discovered the

 alleged infringement; the content of any related communications or documents; and all actions


                                                  5
 pa-1906893
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 48 of 57 PageID #: 40821



 and/or steps taken based on said first awareness. Your answer should include an identification of

 all Documents and Communications related to Your answer (by Bates range) and the Persons

 most knowledgeable about Your answer.

 INTERROGATORY NO. 3:

        Separately for each of the Cirba Asserted Patent Claims, Describe the facts relevant to the

 conception and reduction to practice of that claimed invention, including, without limitation: the

 date of conception; the name of each Person who contributed to the conception; the specific

 contribution made by each such Person to the claimed invention; how these Persons arrived at

 their claimed invention; the identity of the Persons with knowledge of the conception; the date of

 the first reduction to practice; the name of each Person who contributed to the reduction to

 practice and the nature of each Person’s contribution; complete facts and circumstances relating

 to any alleged diligence between the asserted conception and reduction to practice dates; the

 identity of each Person with knowledge of such diligence; the nature of each Person’s

 participation, involvement, and/or contribution to the diligence in reduction to practice; and the

 identity of Documents (by Bates numbers) sufficient to show such conception, reduction to

 practice, and/or diligence.

 INTERROGATORY NO. 4:

        To the extent that You contend that Cirba Patented Products practice the Cirba Asserted

 Patents, Identify the products You contend practice the Cirba Asserted Patents, including any

 internal or commercial names of each Cirba Patented Product; the dates during which each Cirba

 Patented Product was first offered for sale; the dates during which each Cirba Patented Product

 has been sold; the price for each Cirba Patented Product for each month since 2013; and

 Describe the aspect(s) of each Cirba Patented Product You contend is covered by Cirba Asserted




                                                  6
 pa-1906893
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 49 of 57 PageID #: 40822



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                                                    C.A. No. 19-742-LPS
                Plaintiffs/Counter-Defendants,

                v.

 VMWARE, INC.,

                Defendant/Counter-Plaintiff.


 VMWARE, INC.’S FOURTH SET OF POST-PRELIMINARY INJUNCTION HEARING
   INTERROGATORIES TO PLAINTIFFS/COUNTER-DEFENDANTS (NOS. 13–24)

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“Federal Rules”),

 the District of Delaware Local Rules (“Local Rules”), and any applicable local procedures, laws,

 or Court orders, Defendant/Counter-Plaintiff VMware, Inc. (“VMware”) requests that

 Plaintiffs/Counter-Defendants Cirba, Inc. and Cirba IP, Inc. (collectively, “Cirba”) fully answer

 and verify these Interrogatories in writing within fourteen (14) days.

                                           DEFINITIONS

        The following definitions apply to each instruction and Interrogatory below:

        1.      “You,” “Your,” and/or “Cirba” means Cirba Inc. and/or Cirba IP, Inc., including

 their predecessors, successors, predecessors-in-interest, successors-in-interest, subsidiaries,

 divisions, parents, and/or affiliates, past or present, any companies that have a controlling

 interest in Plaintiffs, and any current or former employee, officer, director, principal, agent,

 consultant, representative, or attorney thereof, or anyone acting on their behalf.

        2.      “VMware” means VMware, Inc.

        3.       “Identify,” “identity,” and “identification” mean:
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 50 of 57 PageID #: 40823



 (Dkt. 68 ¶ 157), through its use of the Asserted Marks. Your answer should include an

 identification of all Documents and Communications related to Your answer (by Bates range)

 and the Persons most knowledgeable about Your answer.

 INTERROGATORY NO. 20:

        Identify and Describe all facts that You contend support that VMware’s use of the

 Asserted Marks is “creating confusion in the minds of consumers as to what products and

 services they were being sold,” (Dkt. 68 ¶ 136), including in Your response an identification of

 the consumers who have experienced confusion. Your answer should include an identification of

 all Documents and Communications related to Your answer (by Bates range) and the Persons

 most knowledgeable about Your answer.

 INTERROGATORY NO. 21:

        Identify and explain all factual bases supporting Your contention that VMware’s alleged

 infringement has been deliberate or willful and that VMware’s alleged activities justify an award

 of enhanced damages pursuant to 35 U.S.C. § 284. Your answer should include an identification

 of all Documents and Communications related to Your answer (by Bates range) and the Persons

 most knowledgeable about Your answer.

 INTERROGATORY NO. 22:

         Identify and Describe all facts and circumstances relating to any valuation or evaluation,

 whether by You or any other entity, of any of the Cirba Asserted Patents or the patent

 applications that issued as the Cirba Asserted Patents, including but not limited to any analyses

 or due diligence on the value, strengths, weaknesses, or validity of the Cirba Asserted Patents.

 Your answer should include an identification of all Documents and Communications related to

 Your answer (by Bates range) and the Persons most knowledgeable about Your answer.




                                                  7
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 51 of 57 PageID #: 40824



 INTERROGATORY NO. 23:

         Identify and Describe all contracts or licenses between Cirba and any third party relating

 to the Software License Control Feature, including an identification of the parties involved and

 the terms, including but not limited to the price of the Software License Control Feature; any

 savings, discounts, or upgrades offered to change the price of the Software License Control

 Feature; and the effective price of the Software License Control Feature. Your answer should

 include an identification of all Documents and Communications related to Your answer (by

 Bates range) and the Persons most knowledgeable about Your answer.

 INTERROGATORY NO. 24:

        Describe Your knowledge of and the facts and circumstances surrounding Your

 acquisition, download, or use of VMware products prior to Your filing of the Complaint in this

 Litigation, including any version of DRS or vROps. Your answer should include an

 identification of all Documents and Communications related to Your answer (by Bates range)

 and the Persons most knowledgeable about Your answer.



 Dated: October 17, 2019

 OF COUNSEL:                                      YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP
 Michael A. Jacobs
 Richard S. J. Hung
 MORRISON & FOERSTER LLP
 425 Market Street                                /s/ Samantha G. Wilson
 San Francisco, CA 94105                          Anne Shea Gaza (No. 4093)
 (415) 268-7000                                   Robert M. Vrana (No. 5666)
 mjacobs@mofo.com                                 Samantha G. Wilson (No. 5816)
 rhung@mofo.com                                   Rodney Square
                                                  1000 North King Street
 Bita Rahebi                                      Wilmington, DE 19801
 MORRISON & FOERSTER LLP                          (302) 571-6600
 707 Wilshire Boulevard                           agaza@ycst.com
                                                  rvrana@ycst.com


                                                 8
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 52 of 57 PageID #: 40825




                        EXHIBIT K
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 53 of 57 PageID #: 40826


  From:            Gonzalez, Arturo J.
  To:              Toman, Gary J.
  Cc:              RJ_Densify; Dorsney, Kenneth L.; Peter Ayers; Jennifer Estremera; MoFo_VMware_Cirba; Gaza, Anne Shea; Wilson, Samantha;
                   Vrana, Robert
  Subject:         Densify v. VMware
  Date:            Monday, February 17, 2020 1:08:01 PM
  Attachments:     LOGO_761c1a1d-87e8-40bc-8843-2753c772d646.png


  Gary,

  The quote you ask about regarding privileged communications covering the 9 year span is in the
  transcript excerpt that we have provided you in our prior letters on this issue. (1879:21-1880:1). With
  respect to your assertion that I made “misrepresentations” (plural) to the jury, please cite to the precise
  language (as we have) where you claim I made any such “misrepresentations.” It is a serious allegation
  that should be supported with a citation.

  We disagree that this issue can only be addressed in our pending post-trial motions.

  ARTURO J. GONZÁLEZ
  Partner | Morrison & Foerster LLP
  425 Market St. | San Francisco, CA 94105
  P: +1 (415) 268-7020
  mofo.com | LinkedIn | Twitter


  From: Toman, Gary J. <GToman@wwhgd.com>
  Date: Thursday, Feb 13, 2020, 5:23 PM
  To: Gonzalez, Arturo J. <AGonzalez@mofo.com>
  Cc: RJ_Densify <RJ_Densify@reichmanjorgensen.com>, Dorsney, Kenneth L. <KDorsney@morrisjames.com>, Peter
  Ayers <peter@ayersiplaw.com>, Jennifer Estremera <jestremera@reichmanjorgensen.com>, MoFo_VMware_Cirba
  <MoFo_VMware_Cirba@mofo.com>, Gaza, Anne Shea <agaza@ycst.com>, Wilson, Samantha <SWilson@ycst.com>,
  Vrana, Robert <RVrana@ycst.com>
  Subject: [EXT] RE: Densify v. VMware




  Counsel, Please see attached correspondence.




  Gary J. Toman, Attorney

  Weinberg Wheeler Hudgins Gunn & Dial

  3344 Peachtree Road NE | Suite 2400 | Atlanta, GA 30326

  D: 404.832.9592 | F: 404.875.9433

  www.wwhgd.com  | vCard



  From: Gonzalez, Arturo J. [mailto:AGonzalez@mofo.com]
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 54 of 57 PageID #: 40827


  Sent: Thursday, February 6, 2020 7:05 PM
  To: Jennifer Estremera; MoFo_VMware_Cirba; Gaza, Anne Shea; Wilson, Samantha; Vrana, Robert
  Cc: RJ_Densify; Dorsney, Kenneth L.; Peter Ayers; Toman, Gary J.
  Subject: Densify v. VMware

  This Message originated outside your organization.


  With attachment.

  ARTURO J. GONZÁLEZ
  Partner | Morrison & Foerster LLP
  425 Market St. | San Francisco, CA 94105
  P: +1 (415) 268-7020
  mofo.com | LinkedIn | Twitter


  From: Gonzalez, Arturo J. <AGonzalez@mofo.com>
  Sent: Thursday, February 6, 2020 4:03 PM
  To: Jennifer Estremera <jestremera@reichmanjorgensen.com>; MoFo_VMware_Cirba
  <MoFo_VMware_Cirba@mofo.com>; Gaza, Anne Shea <agaza@ycst.com>; Wilson, Samantha
  <SWilson@ycst.com>; Vrana, Robert <RVrana@ycst.com>
  Cc: RJ_Densify <RJ_Densify@reichmanjorgensen.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>;
  Peter Ayers <peter@ayersiplaw.com>; Gary Toman <GToman@wwhgd.com>
  Subject: Densify v. VMware

  Counsel:

  See attached response to Mr. Reichman’s letter.

  ARTURO J. GONZÁLEZ
  Partner | Morrison & Foerster LLP
  425 Market St. | San Francisco, CA 94105
  P: +1 (415) 268-7020
  mofo.com | LinkedIn | Twitter


  From: Jennifer Estremera <jestremera@reichmanjorgensen.com>
  Sent: Wednesday, February 5, 2020 9:52 PM
  To: Gonzalez, Arturo J. <AGonzalez@mofo.com>; MoFo_VMware_Cirba <MoFo_VMware_Cirba@mofo.com>;
  Gaza, Anne Shea <agaza@ycst.com>; Wilson, Samantha <SWilson@ycst.com>; Vrana, Robert
  <RVrana@ycst.com>
  Cc: RJ_Densify <RJ_Densify@reichmanjorgensen.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>;
  Peter Ayers <peter@ayersiplaw.com>; Gary Toman <GToman@wwhgd.com>
  Subject: [EXT] Densify v. VMware

  Counsel:

  Please see the attached correspondence.

  Best regards,
  Jennifer

  Jennifer P. Estremera
  Reichman Jorgensen LLP
  100 Marine Parkway | Suite 300
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 55 of 57 PageID #: 40828


  Redwood Shores, California 94065
  Direct Dial: 650.623.1407

  NOTICE: This transmission is intended only for the use of the addressee and may contain information
  that is privileged, confidential and exempt from disclosure under applicable law. If you are not the
  intended recipient, or the employee or agent responsible for delivering the message to the intended
  recipient, you are hereby notified that any dissemination, distribution or copying of this communication
  is strictly prohibited. If you have received this communication in error, please notify the sender
  immediately via reply e-mail, and then destroy all instances of this communication. Thank you.

  ============================================================================

  This message may be confidential and privileged. Use or disclosure by anyone other than an intended
  addressee is prohibited. If you received this message in error, please delete it and advise the sender by
  reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.


  The information contained in this message may contain privileged client confidential information. If you
  have received this message in error, please delete it and any copies immediately.
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 56 of 57 PageID #: 40829



                                  CERTIFICATE OF SERVICE


          I, Robert M. Vrana, hereby certify that on March 3, 2020, I caused to be electronically

 filed a true and correct copy of the foregoing document with the Clerk of the Court using

 CM/ECF, which will send notification that such filing is available for viewing and downloading

 to the following counsel of record:

                                Kenneth L. Dorsney, Esquire
                                Morris James LLP
                                500 Delaware Avenue, Suite 1500
                                Wilmington, DE 19801
                                kdorsney@morrisjames.com

                                Attorney for Plaintiffs/Counter-Defendants

          I further certify that on March 3, 2020, I caused the foregoing document to be served via

 electronic mail upon the above-listed counsel and on the following:

                                Courtland L. Reichman, Esquire
                                Shawna L. Ballard, Esquire
                                Jennifer Estremera, Esquire
                                Michael G. Flanigan, Esquire
                                Joachim B. Steinberg, Esquire
                                Kate Falkenstien, Esquire
                                Ariel C. Green, Esquire
                                Reichman Jorgensen LLP
                                100 Marine Parkway, Suite 300
                                Redwood Shores, CA 94065

                                Sarah O. Jorgensen, Esquire
                                Reichman Jorgensen LLP
                                1201 West Peachtree Street, Suite 2300
                                Atlanta, GA 30309

                                Christine E. Lehman, Esquire
                                Reichman Jorgensen LLP
                                818 Connecticut Ave., N.W., Suite 850
                                Washington, DC 20006




 25452249.1
Case 1:19-cv-00742-LPS Document 598 Filed 03/03/20 Page 57 of 57 PageID #: 40830



                         Jaime F. Cardenas-Navia, Esquire
                         Wesley Lanier White, Esquire
                         Khue V. Hoang, Esquire
                         Reichman Jorgensen LLP
                         750 Third Avenue, Suite 2400
                         New York, NY 10017

                         RJ_densify@reichmanjorgensen.com

                         Gary J. Toman, Esquire
                         Weinberg Wheeler Hudgins Gunn & Dial
                         3344 Peachtree Road NE, Suite 2400
                         Atlanta, GA 30326
                         gtoman@wwhgd.com

                         Peter J. Ayers, Esquire
                         Law Office of Peter J. Ayers, PLLC
                         2200 Bowman Avenue
                         Austin, TX 78703
                         peter@ayersiplaw.com

                         Attorneys for Plaintiffs/Counter-Defendants



 Dated: March 3, 2020                         YOUNG CONAWAY STARGATT &
                                              TAYLOR, LLP

                                              /s/ Robert M. Vrana
                                              Anne Shea Gaza (No. 4093)
                                              Robert M. Vrana (No. 5666)
                                              Samantha G. Wilson (No. 5816)
                                              Rodney Square
                                              1000 N. King Street
                                              Wilmington, Delaware 19801
                                              agaza@ycst.com
                                              rvrana@ycst.com
                                              swilson@ycst.com

                                              Attorneys for VMware, Inc.




                                          2
 25452249.1
